WILLIAMS, Judge.
Robert James Sharp, Jr., petitions this court to mandamus B. Robert Stivers, Judge of the Laurel Circuit Court, to allow him a record of proceedings had on a motion to vacate judgment filed pursuant to RCr 11.42.
The trial judge’s response states that:
“ * * * he (the petitioner) received a fair and impartial trial, and that there *705was no possibility of any error being committed at his trial.
“For the reasons given, this Court feels that it is a waste of the taxpayers’ money and the time spent for Robert James Sharp, Jr., to appeal to the Court of Appeals.”
The petitioner’s right to appeal may not be arbitrarily denied him by the court in which he was tried. It may be that his appeal is frivolous and, in the long run, a waste of time and money. However, that is a question which must be decided by this court. Until the record of the proceedings of the trial court is furnished to this court we are unable to make such adjudication. Bingham v. Stivers, Judge, Ky., 396 S.W.2d 800 (1965).
The petitioner has been granted leave by this court to proceed in forma pauperis. It was ordered in Bingham v. Stivers, Judge, supra, that the respondent cause to be furnished to the petitioner a transcript of the proceedings on the petitioner’s motion to vacate so that an appeal may be prosecuted to this court by petitioner if he so desires. It is so ordered here.